PER CURIAM.
Plaintiff’s exceptions overruled, motion for new trial denied, and judgment directed lor the defendant, with costs. Held that, even if it be assumed that plaintiff’s complaint alleges a cause of action under section 2 of the Employers’ Liability Act (chapter *1115*600, p. 1749, Laws 1902), and (without so deciding) that the conductor was a superintendent of the defendant within the meaning of said section, plaintiff still failed to establish actionable negligence chargeable to the defendant.